Order entered August 7, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-14-00182-CR
                                         No. 05-14-00183-CR

                              TRAVIS LEE ANDERSON, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                       Trial Court Cause Nos. F12-50734-J, F12- 53080-J

                                               ORDER
        The Court REINSTATES the appeals.

        On July 18, 2014, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed in these appeals. On July 31, 2014, appellant tendered a brief and

extension motion in cause no. 05-14-00183-CR. On August 5, 2014, appellant tendered a brief

and extension motion in cause no. 05-14-00182-CR. Therefore, in the interest of expediting the

appeals, we VACATE the July 18, 2014 order requiring findings.

        We GRANT the July 31, 2014 and August 5, 2014 extension motions and ORDER

appellant’s briefs filed as of the date of this order.

                                                         /s/   LANA MYERS
                                                               JUSTICE